39 Ill. App. 2d 378 (1963)
188 N.E.2d 739
James J. Maloney & Edward B. Cunningham d/b/a Maloney, Cunningham & Devic, Plaintiffs-Appellants,
v.
Crest Finance Co., Inc., an Illinois Corporation, Defendant-Appellee.
Gen. No. 48,812.
Illinois Appellate Court  First District, Third Division.
February 20, 1963.
*379 Cunningham, Coughlin & Goldstein, of Chicago, for appellants.
Rappaport, Clorfene & Rappaport, of Chicago (Hamilton Clorfene, of counsel), for appellee.
(Abstract of Decision.)
Opinion by MR. JUSTICE McCORMICK.
Affirmed.
Not to be published in full.